Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“heat absorb object” in claim 1, lines 7-8 (it is noted that examiner has counted the lines of the individual claim rather than using the page-by-page numbering of applicant’s submission).  The “heat absorb object” has been interpreted as battery cells, a battery, or equivalents thereof as recited in ¶ 91 of applicant’s specification (as numbered in US Publication No. 2021/0101451 A1).
It is noted that the “heat absorb object” has been interpreted in this manner in the dependent claims which depend from claim 1, except in claim 2 and claim 3 which depends from claim 2, as claim 2 recites in line 12 that “the heat absorb object is a battery”, reciting sufficient structure to perform the recited function of “heat absor[ption]”.

“a second refrigerant passage on-off unit” in claim 2, line 19, interpreted as an on-off valve as recited in ¶ 69 of the specification and equivalents thereof,
“a bypass on-off unit” in claim 2, line 27, interpreted as an on-off valve as recited in ¶ 55 of the specification and equivalents thereof,
“a cooling heat exchange unit” in claim 4, line 4, interpreted as the plurality of metal thermal medium flow paths recited in ¶ 91 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The recitation in claim 1, line 13 of “a control unit” includes generic placeholder plus function language, but has not been interpreted under 35 U.S.C. 112(f) as the same line includes a teaching of this “control unit including at least one hardware processor circuit” which is sufficient structure to perform the recited function of “control[ling] operation of the compressor and the second orifice unit”.

Similarly, “a first orifice unit” and “a second orifice unit” in lines 9 and 11 of claim 1 and “an outdoor heat exchanger orifice unit” and “an indoor evaporator orifice unit” in lines 8-10 of claim 2 have not been interpreted under 35 U.S.C. 112(f) as the word “orifice” is found to be sufficient structure for the recited function of “changing a flow amount of the refrigerant” passing therethrough.

    PNG
    media_image1.png
    562
    580
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0121939 A1 to Takeuchi et al. in view of US Patent No. 8,620,506 B2 to Kummer et al.

    PNG
    media_image2.png
    532
    559
    media_image2.png
    Greyscale

Takeuchi teaches limitations from claim 1 in figs. 7 and 1, shown above, shown below, a refrigerant cycle device, comprising: 
a compressor (11) which compresses and discharges a refrigerant; 
a radiator (interior condenser 13) which dissipates heat from the refrigerant discharged from the compressor; 
a first evaporator for evaporating the refrigerant (including the exterior heat exchanger 17 and the interior evaporator 20); 
a second evaporator (auxiliary heat exchanger 15) which evaporates the refrigerant by absorbing heat from a thermal medium circulating (air circulating in the air passage of the metal casing 51 of the battery 55) between a heat absorb object (battery 55);
Regarding the limitation of the second evaporator absorbing heat “in accordance with a temperature difference between a temperature of the second evaporator and a temperature of the thermal medium or the heat absorb object”, this temperature difference is known in the art to be a determining factor in the exchange of heat as two bodies of the same temperature will not exchange heat.  As such, the heat exchanger of Takeuchi is found to inherently exchange heat “in accordance with” this temperature difference. 
a first orifice unit (expansion valve 16 and expansion valve 19, corresponding to the two evaporators 17 and 20) capable of changing a flow amount of the refrigerant flowing into the first evaporator (being positioned in the flow path leading to the heat exchanger 17 of evaporator 20); 
a second orifice unit (expansion valve 21) capable of changing a flow amount of the refrigerant flowing into the second evaporator (being positioned in the passage leading to the heat exchanger 15); and 
a control unit (an electric controller taught in ¶ 86 but not shown in fig. 1), including at least one hardware processor circuit (as taught in ¶ 86, the electric controller is “a known microcomputer, including CPU, ROM, RAM, and the like”), which controls operation of the compressor and the second orifice unit (as taught in ¶ 86, the controller control the operations of the valves 16 and 21, among other valves and controllable devices of the system) so that a temperature relating to a temperature of the second evaporator approaches a target temperature (as taught in ¶ 87, a battery temperature sensor “serves as a temperature detector for detecting a battery temperature Tb which is the temperature of the second battery” and the system is switched to heating and cooling operations depending on the detected Tb relative to first and second reference temperature), wherein 
the control unit (a controller taught in ¶ 86 but not shown in fig. 1) is configured to switch between: 
a first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7) in which the control unit controls the first orifice unit (16) and the second orifice unit (21) so that the refrigerant does not evaporate in the first evaporator (as the outdoor heat exchanger 17 is dissipates heat rather than absorbing it as taught in ¶ 155 and does not flow through evaporator 20) and the refrigerant evaporates in the second evaporator (thus cooling the battery 55) to perform cooling; and 
a second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1) in which the control unit controls the first orifice unit (19) and the second orifice unit (21) are controlled so that the refrigerant evaporates in both the first evaporator (20) to perform cooling (acting as an evaporator) and the second evaporator (15) to perform cooling (both evaporators 15 and 20 acting as evaporators and cooling both internal air (at the evaporator 20) and the battery 55 at heat exchanger 20, as taught in ¶ 100).
Takeuchi does not teach the target temperature for the first (Interior-Heating and Device-Cooling Operation) mode being set by the control unit to be higher than that for the second (Interior-Cooling and Device-Cooling) mode but does teach that the two modes of his invention are likely to be used in different outdoor climate conditions, with the Interior-Cooling and Device-Cooling Operation Mode is likely to be used in periods of relatively high outside air temperatures such as in the summer while the Interior-Heating and Device-Cooling Operation Mode is used when temperatures are cooler and the battery is likely to overheat from self-heating rather than ambient temperature.
Kummer teaches in col. 11, lines 50-64 that the amount of cooling required for a vehicle battery varies based on the ambient temperature, with a battery requiring a higher degree of cooling on a warmer day and requiring a lesser degree of cooling (or in more extreme cases even require heating) on a cooler day.  
One of ordinary skill in the art at the time the application was effectively filed would have found it obvious to modify Takeuchi with different target temperatures in the two different cooling operations based on Kummer’s teachings of different environmental conditions requiring different degrees of temperature control, these target temperatures varying based on the ambient temperature which also corresponds to the mode of operation of Takeuchi (per Takeuchi’s ¶¶ 150-151) in order to prevent overcooling of the battery on days when low ambient temperatures may assist in the cooling of the battery, thus preventing the use of excessive power in the cooling and improving the efficiency of the battery-cooling operation without sacrificing the performance of the battery cooling on warmer days.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 8,948,966 B2 to Kim et al.

Takeuchi teaches limitations from claim 2 in figs. 7 and 1, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the first evaporator (17 and 20) includes: 
an outdoor heat exchanger (17) which performs heat exchange between the refrigerant flowing out of the radiator (13) and the outside air (as taught in ¶ 59); and 
an indoor evaporator (20) which evaporates the refrigerant flowing out from the outdoor heat exchanger (as shown in figs. 1 and 7 and taught in ¶ 62), and wherein 
the first orifice unit includes: 
an outdoor heat exchanger orifice unit (16) capable of changing a flow amount of the refrigerant flowing into the outdoor heat exchanger (17 as shown in figs. 1 and 7); and an indoor evaporator orifice unit (19) capable of changing a flow amount of the refrigerant flowing into the indoor evaporator (20 as shown in figs. 1 and 7), and wherein 
the heat absorb object is a battery (55, as taught in ¶ 43), and wherein the refrigerant cycle device further comprises: 
a first refrigerant passage in which the outdoor heat exchanger orifice unit (16) is arranged (shown connected to the top/inlet of the outdoor heat exchanger 17 in figs. 1 and 7), and which guides the refrigerant flowing out from the radiator to an inlet side of the outdoor heat exchanger (17, as shown); 
a second refrigerant passage (shown connected to the bottom/outlet of the outdoor heat exchanger 17 in figs. 1 and 7) which guides the refrigerant flowing out from the outdoor heat exchanger (17) to a suction side of the compressor (11, as shown); 
a second refrigerant passage on-off unit (suction port opening/closing valve 18a) arranged in the second refrigerant passage and opening or closing the second refrigerant passage (as taught in ¶ 61); 
a third refrigerant passage (the bottom-most passage of figs. 1 and 7, connecting to the bottom/inlet of the evaporator 20) in which the indoor evaporator orifice unit (19) is arranged, and which guides the refrigerant flowing out from the outdoor heat exchanger (17) to the suction side of the compressor (11) via the indoor evaporator (20, as shown specifically in fig. 1 by the arrows indicating the flow path); 
a bypass passage (16b) which guides the refrigerant flowing between the radiator (13) and the outdoor heat exchanger orifice unit (16);
a bypass on-off unit (16a) arranged in the bypass passage(16b)  and opening or closing the bypass passage (16b, as taught in ¶ 55); 
a battery cooling passage (branching upward from point 12d to the auxiliary heat exchanger 15) in which the second orifice unit (21) is arranged, and which guides the refrigerant flowing between the outdoor heat exchanger (17) and the first orifice unit (16) to between the indoor evaporator (20) in the third refrigerant passage and the suction side of the compressor (11) via the second evaporator (25, as shown in figs. 1 and 7), wherein 
the control unit controls: 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant dissipates heat on at least one of the radiator (13) and the outdoor heat exchanger (17) , the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant does not evaporate at the indoor evaporator (to which it does not flow as shown in fig. 7 by the arrows indicating the flow of refrigerant) in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7 and described in ¶¶ 150-159 regarding the particular positions and operations of the valves); and 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant evaporates [in] the indoor evaporator (20) in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1 and described in ¶¶ 100-115 regarding the particular positions and operations of the valves). 
Takeuchi does not teach the bypass passage bypassing both the outdoor orifice unit and the outdoor heat exchanger itself.  Kim teaches in fig. 2, shown below, a vehicular air conditioning system in which an exterior heat exchanger (130) and associated expansion valve (120) may both be bypassed by the positions of valves (192 and 193) to direct refrigerant flowing from a radiator (110) past the valve (120) and exterior heat exchanger (130) (col. 5, lines 16-34).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify 

    PNG
    media_image3.png
    452
    559
    media_image3.png
    Greyscale

Takeuchi teaches limitations from claim 3 in figs. 1, and 7, shown above, and in fig. the refrigerant cycle device claimed in claim 2, wherein the first mode includes: 
a heating and cooling mode (the Interior-Heating and Device-Cooling Operation Mode) in which the refrigerant dissipates heat in the radiator (13) and the outdoor heat exchanger (17, as taught in ¶ 155), the refrigerant evaporates in the second evaporator (15), and the refrigerant does not flow into the indoor evaporator (20) (as shown in fig. 7 by the arrows indicating the path of flow); and 

    PNG
    media_image4.png
    565
    573
    media_image4.png
    Greyscale

a cooling mode in which the refrigerant does not dissipate in the radiator (13, as airflow to the radiator is blocked by air mix door 34, preventing the dissipation of heat at the radiator), the refrigerant dissipates in the outdoor heat exchanger (17), the refrigerant evaporates in the second evaporator (15), and the refrigerant does not flow into the indoor evaporator (20) (as shown in fig. 3 b the arrows indicating the path of the flow). 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 9,212,599 B2 to Gao et al.

Takeuchi teaches limitations form claim 4 in figs. 1 and 7, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the second evaporator (15) evaporates the refrigerant by absorbing heat from the thermal medium (the airflow in the battery pack 50, driven by the fan 52), and wherein the refrigerant cycle device further comprises: 
a cooling heat exchange unit (the air flow path taught in ¶ 83 for circulating air through the battery casing 51 and over the battery 55) which cools the heat absorb object (55) by the thermal medium of which heat is absorbed at the second evaporator (15) (as taught in ¶ 85).
Takeuchi does not teach the temperature used in controlling the second evaporator being a temperature of the heat exchange medium that cools the battery and is cooled by the second evaporator.  Gao teaches in col. 10, lines 57-61, an electric vehicle refrigeration system in which it is taught that a temperature sensor (116) used for controlling cooling of the battery “may be positioned anywhere suitable in the battery circuit 106 such as on the battery pack 28 so as to directly sense the temperature thereof, or on a conduit 101 in the battery circuit 106 to sense the coolant temperature in the battery circuit 106”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery coolant temperature sensing taught by Gao and its use in the control of the system because Gao teaches this placement as an equivalent and alternative to direct placement of the sensor on the battery and to account for the heat-removing capability of the battery-cooling system into account in the control of the system so that transient conditions in the temperature of the battery are prevented from disproportionately affecting the control of the system.

Takeuchi teaches limitations from claim 6, the refrigerant cycle device claimed in claim 1, wherein 
the control unit further controls, in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7), 
the compressor (11) based on a deviation between the target temperature and the temperature relating to a temperature of the [indoor] evaporator (20) (as taught in ¶ 44 and 104-105), 
the control unit further controls, in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1), 
the second orifice unit (21) to open (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is higher than the target temperature (TK2), the second orifice unit (21) to close (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is lower than the target temperature (TK2) (as taught in ¶ 100-101, the Interior-Cooling and Device-Cooling Operation Mode including the valve controls thereof are performed when the temperature of the battery is higher than the second reference temperature Tk2), and 
the compressor (11) based on a deviation between the target temperature and the temperature relating to a temperature of the [indoor] evaporator (20) (as taught in ¶ 44 and 104-105).
Takeuchi does not teach the control of the compressor being based upon the temperature of the battery, teaching instead that the temperature of the vehicle interior is used for this control.  Gao teaches col. 10, lines 37-col. 11, line 8, an electric vehicle air conditioning system in which a compressor (40) is used for cooling of a vehicle cabin and battery pack (28) by two respective heat exchangers (50 and 32) and in which the temperature sensed for the battery by a temperature sensor (116) relative to a maximum threshold temperature is used along with and in some cases preferentially to the temperature of the vehicle interior in driving the compressor and determining refrigerant distribution therefrom in the event that the compressor cannot provide sufficient output to meet both demands.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery-temperature based compressor control taught by Gao in order to ensure continued effective and reliable operation of the battery and of the vehicle and systems which it powers and to prevent failures or malfunctions which could lead to interrupted operations, dangerous malfunctions, or costly repairs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Publication No. 2012/0241129 A1 to Kohl et al.

Regarding claim 5, Takeuchi teaches an electric vehicle air conditioning system in which a refrigerant flow path is provided to cool a battery of the vehicle.  Takeuchi does not teach the target temperature for this battery being set to a temperature lower than the outdoor air temperature.  Kohl teaches in ¶ 15 an electric vehicle air conditioning system including battery heating and cooling operations and particularly teaches that outdoor air may be used for cooling the battery such that the air conditioning system is only operated to cool the battery when the desired temperature is lower than the outdoor air temperature and thus lower than air-cooling could achieve.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Takeuchi with the air-cooling of the battery taught by Kohl and thus with the refrigerant-cooling only in circumstances in which the desired temperature is lower than the outdoor air temperature in order to conserve energy by driving the compressor less often to cool the battery, thus improving the efficiency of the cooling system without sacrificing battery-cooling performance.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 9-10 of the reply that the amendments to the title of the invention and to claim 2 overcome the objections thereto set forth in the Non-Final Rejection of 4 January 2022.
In response, examiner agrees and these objections have been withdrawn.

Applicant argues on pp. 11-13 of the reply that amended independent claim 1 is not obvious over the combination of Takeuchi and Kummer set forth in the Non-Final Rejection, arguing particularly that Kummer does not teach the specific use of different target temperatures in cooling operations for first and second operation modes taught in the claim.
In response, examiner disagrees with the assertion of non-obviousness.  Kummer is relied upon in the Non-Final Rejection and the rejection of the instant Office Action to teach that different target temperatures may be chosen based on instant operating conditions of a vehicle air conditioning system with a battery cooling operation, giving an example of the ambient temperature establishing different heating or cooling requirements.
The MPEP states in 2145 Consideration of Applicant’s Rebuttal Arguments, section III. that “’The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.’ In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).”  In arguing that Kummer does not teach the limitations of claim 1, applicant has discussed only Kummer taken alone but has not addressed what the teachings of Kummer would suggest to one of ordinary skill in the art in modifying Takeuchi, a system which already features two modes of cooling for a vehicle battery.  Kummer teaches that the temperature setpoints for a battery may differ in different modes of operation, motivating a skilled practitioner in the art to consider operating conditions and choose different target temperatures for the modes of Takeuchi, not to replace the cooling operation of Takeuchi with a heating operation as applicant appears to assert.  
Applicant particularly asserts on pg. 13 that “the cited Takeuchi et al. and Kummer et al. references cannot be combined and modified in the manner suggested by the Examiner, and one skilled in the art would not be motivated to combine and modify the references in the manner suggested by the Examiner” but provides no reasoning, evidence or rationale in support of this assertion.  For this reason, this assertion is found to represent only a mere assertion of patentability and is not found to be persuasive.
For these reasons, applicant’s arguments with regard to the teachings of Takeuchi and Kummer are not found to be persuasive and the rejection of claim 1 is maintained.

Applicant argues on pp. 13-14 that dependent claims are allowable over the prior art for their dependency upon independent claim 1.
In response, examiner disagrees.  As set forth above, claim 1 has not been found to be allowable and thus the claims depending therefrom are not allowable for their dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        8 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763